The record discloses that the judgment in this case was entered July 15, 1908; that thereafter motions *Page 518 
were made to set aside default and vacate the judgment, which were finally denied June 13, 1910. The notice of appeal is from the judgment. While the order refusing to set aside the default and vacate the judgment is an appealable order, there was no appeal therefrom. The notice of appeal was from the judgment, made long after the lapse of time within which the same could be made.
Rehearing denied.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 27, 1911.